Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed December 7, 2020, claims 1-20 are presented for examination. Claims 1 and 11 are independent claims.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d), and based on application # 10-2020-0070128 filed in the Republic of Korea on June 10, 2020 which papers have been placed of record in the file.

Oath/Declaration
The Office acknowledges receipt of a properly signed Oath/Declaration submitted December 7, 2020.

Drawings

The drawings filed December 7, 2020 are accepted by the examiner.


Abstract

An abstract has not been filed. The abstract should be limited to 150 words.  Correction is required. See MPEP § 608.01(b). 
	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. implied language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5, 8, 10, 11, 12, 13, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Auner et al. (US 20120330507 A1) in view of Jablonski, (US 20160176264 Al).

 	As to Claims 1 and 11:
	Auner et al. discloses a vehicle (Auner, see Abstract, where Auner discloses a system and method for cycling through and selectively choosing one of a number of predetermined modes of a
vehicle function. The system includes an interface. The predetermined number of modes are arranged in a cyclic arrangement, wherein each mode is in a fixed relationship with the others. The interface is operable to index through the cyclic arrangement to return to the initial mode. The interface includes an interface body and a display. The display includes a plurality of indicators which indicate which vehicle system is being actuated. The interface is operable to cycle through
and selectively choose one of a number of predetermined modes of the vehicle's ventilation system using the same motion. In a preferred embodiment, the interface is a button, which upon pressing indexes through a predetermined cyclic arrangement of predetermined modes and actuates the
selected predetermined mode) comprising: an air conditioner (Auner, see figure 3A and paragraph [0018], where Auner discloses that with reference now to FIGS. 3a-3c the operation of the interface 10 will be illustrated. The interface is shown actuating a vehicle ventilation system as indicated by the dial displaying a fan, indicating fan speed, and another dial labeled temperature, indicating the desired temperature. The ventilation system may include a processor 15 and a database 17. The database 17 includes a plurality of modes 14 arranged in a cycle, each of the plurality of modes 14 executes a distinct operating condition of the vehicle ventilation system. Further, each of the plurality of modes is arranged in a fixed order with respect to each other) ; a display apparatus configured to receive a user input for blowing discharge of the air conditioner (Auner, see figure 3A and paragraph [0005], where Auner discloses that the system includes an interface operable to cycle through and actuate one of the plurality of predetermined modes. The interface comprises an interface body having a display. The display includes a plurality of indicators, each indicator is
associated with one of the plurality of predetermined modes so as to indicate which mode the vehicle system is operating in. The selected predetermined mode is indicated by the corresponding
indicator), the display apparatus including a first area and a second area each of which configured to output at least one of an activation indication or a deactivation indication for blowing discharge of the air conditioner (Auner, see 22 in figure 4); and a controller configured to: in response to the user input for blowing discharge of the air conditioner (Auner, see 22 with top activated input in figure 3B), output at least one of the activation indication or the deactivation indication for blowing discharge of the air conditioner in the first area (Auner, see top activated input  22 in figure 3B), in response to a time point at which at least one of the activation indication or the deactivation indication for blowing discharge of the air conditioner is output in the first area (Auner, see figure 4 and paragraph [0024], where Auner discloses that with reference now to FIG. 4, a control module 28 wherein the interface 10 is a button 20 is provided. As described above, the button 20 is operable to automatically cycle through the predetermined modes 14 with push. Specifically the operator pushes the button 20 once, and the individual indicators 22 are illuminated so as to indicate which mode is currently being actuated. The interface 10 will index through each of the modes, and progresses to the next mode after a predetermined period of time. Thus the user has an opportunity to release the button 20 upon the illumination of a desired mode), output the activation indication for blowing discharge of the air conditioner in the second area (Auner, see top activated input  22 in figure 3B), and control the display apparatus to change and output the activation indication to the deactivation indication in the second area in response to the arrival of a preset time (Auner, see figure 4 and paragraph [0024], where Auner discloses that with reference now to FIG. 4, a control module 28 wherein the interface 10 is a button 20 is provided. As described above, the button 20 is operable to automatically cycle through the predetermined modes 14 with push. Specifically the operator pushes the button 20 once, and the individual indicators 22 are illuminated so as to indicate which mode is currently being actuated. The interface 10 will index through each of the modes, and progresses to the next mode after a predetermined period of time. Thus the user has an opportunity to release the button 20 upon the illumination of a desired mode). 
Auner differs from the claimed subject matter in that Auner does not explicitly disclose sync control. However in an analogous art, Jablonski discloses sync control (Jablonski, see sync in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Auner with Jablonski. One would be motivated to modify Auner by disclosing sync control as taught by Jablonski, and thereby an improved manner in which an occupant of the vehicle selects desired HVAC system settings using dials, knobs, push-buttons, touch screens, and/or other HVAC setting selection mechanisms. (Jablonski, see paragraph [0002]).

	As to Claims 2 and 12:
	Auner in view of Jablonski discloses the vehicle according to claim 1, wherein the first area comprises a plurality of push buttons which are configured to correspond to blowing positions of the air conditioner, respectively, and wherein the second area comprises a plurality of push buttons which are configured to correspond to the blowing positions of the air conditioner, respectively (Jablonski, see figure 3).

As to Claims 3 and 13:
	Auner in view of Jablonski discloses the vehicle according to claim 2, wherein the first area comprises a first push button, a second push button, and a third push button, and wherein the second area comprises a fourth push button, a fifth push button, and a sixth push button (Jablonski, see figure 3).

As to Claims 4 and 14:
	Auner in view of Jablonski discloses the vehicle according to claim 3, wherein blowing directions according to the blowing positions of the air conditioner corresponding to the first push button of the first area and the fourth push button of the second area are directions of a windshield glass of the vehicle (Jablonski, see figure 3).

As to Claims 5 and 15:
	Auner in view of Jablonski discloses the vehicle according to claim 3, wherein the blowing discharge according to the blowing positions of the air conditioner corresponding to the first push button of the first area and the fourth push button of the second area is configured to enable mutual SYNC control (Jablonski, see sync in figure 3).

As to Claims 8 and 18:
	Auner in view of Jablonski discloses the vehicle according to claim 3, wherein, in response to receiving the user input from the first push button of the first area while the first push button of the first area outputs the deactivation indication, the controller is configured to control the air conditioner so that the air conditioner discharges blowing air in the blowing positions corresponding to positions of the first push button of the first area and the fourth push button of the second area (Jablonski, see figure 3).

As to Claims 10 and 20:
	Auner in view of Jablonski discloses the vehicle according to claim 3, wherein, in response to receiving the user input for blowing discharge of the air conditioner in at least one of a direction of a driver's seat, a direction below the driver's seat, a direction of a passenger's seat, or a direction below the passenger's seat of the vehicle, the controller is configured to control the display apparatus to output at least one of the activation indication or the deactivation indication to at least one of the second push button of the first area, the third push button of the first area, the fifth push button of the second area, or the sixth push button of the second area corresponding to the blowing positions (Jablonski, see figure 3).

Allowable Subject Matter
Claims 6, 7, 9, 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Nelson (US 20210070145 A1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON M ROSARIO/Primary Examiner, Art Unit 2624